internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-132982-01 date date legend wife husband living_trust attorney date date date date date date county court preparer x state a state b dear this is in response to your date letter and other correspondence requesting rulings concerning the gift_tax and estate_tax consequences of the proposed division of living_trust you have requested the following rulings wife will not incur a gift_tax liability under sec_2501 of the internal_revenue_code or application of her unified_credit under sec_2505 for the value of living_trust assets transferred by wife as trustee to the family_trust the transfer by wife as trustee of the living_trust assets to the family_trust does not constitute a transfer of her property with reserved lifetime benefits subject_to inclusion in wife’s gross_estate under sec_2036 upon her death plr-132982-01 the family_trust will not be included in the wife’s gross_estate under sec_2044 and sec_2044 the facts submitted are as follows husband and wife executed a joint revocable_trust living_trust on date the living_trust was drafted by attorney wife and husband were residents of state a a separate_property state however they did own some real_property in state b a community_property_state that was transferred to the living_trust under article sec_1 of the living_trust on the death of the first to die of husband and wife the trustee is to divide the trust property into two separate irrevocable trusts the marital trust and the family_trust article sec_1 a provides that the marital trust is to consist of the surviving spouse’s community portion of the trust property surviving spouse’s separate_property and a fractional share of the deceased spouse’s property such that the marital trust receives the smallest amount which if allowed as a marital_deduction would result in the least federal estate_tax being payable as a result of the deceased spouse’s death after allowing for the unified_credit and the credit_for_state_death_taxes article sec_1 b provides that the family_trust is to consist of the balance of the living_trust assets article of the living_trust provides that the surviving_spouse is to receive monthly payments of all the net_income of the marital trust in addition trustee is to pay to the surviving_spouse during life such amounts from the principal of the marital trust as the surviving_spouse may request on the surviving spouse’s death the surviving_spouse is granted a general testamentary power to appoint trust corpus article sec_1 of the living_trust provides that the trustee may distribute income and principal from the family_trust to the surviving_spouse solely for the spouse’s education health maintenance and support any income not distributed by the trustee is to be accumulated and added to principal article sec_2 states that the surviving_spouse has a testamentary nongeneral power to appoint the principal and any undistributed_net_income of the family_trust among the husband’s and wife’s descendants the spouse has the power to appoint in equal or unequal amounts among the descendants but cannot appoint to the spouse’s estate the creditors of spouse’s estate or in any manner which would result in any economic benefit to spouse article provides that upon the death of the surviving_spouse any remaining principal or undistributed_income from the family_trust or the marital trust in default of exercise of the spouse’s power_of_appointment shall be distributed among the descendants of husband and wife husband died on date survived by wife under article sec_3 d wife became the sole trustee of living_trust on husband’s death plr-132982-01 preparer prepared a federal estate_tax_return form_706 on date on schedule m of form_706 the estate claimed an estate_tax_marital_deduction for the value of the entire living_trust residue passing to both the marital and family trusts the schedule as filed did not reflect that the living_trust residue was to be divided into a marital trust and a family_trust and that only the marital trust qualified for an estate_tax_marital_deduction wife has filed a complaint in county court in state a against preparer and attorney for failure to advise wife on administration matters of the living_trust subsequent to the death of husband the county court ordered on date amended by the order on date that wife serving as trustee fund the family_trust with dollar_figurex in assets as of date per the values listed on form_706 the family_trust is to be funded with assets that are fairly representative of appreciation and depreciation of the entire fund between the date of husband’s death and the date of funding the order of the county court is stayed until such time as a favorable ruling is issued here if a favorable ruling is not issued the order of the county court will be null and void law and analysis ruling sec_2501 imposes a tax on the transfer of property by gift sec_2505 allows a unified_credit against the tax imposed by sec_2501 for the applicable credit_amount in effect under sec_2010 in the instant case the court order directs wife as trustee of the trust to establish and fund the family_trust and the marital trust in accordance with the terms of the living_trust under the terms of the living_trust the assets passing to the family_trust are to consist solely of husband’s assets that are includible in his gross_estate pursuant to the court order wife is to fund the family_trust based on the value of the assets as reported on form_706 filed for husband’s estate using assets that are representative of appreciation and depreciation of the entire fund between the date of death and the date of funding under these circumstances we conclude the transfer of living_trust assets by wife as trustee to the family_trust pursuant to the court order will not constitute a gift_for gift_tax purposes under sec_2501 ruling sec_2036 provides that a decedent’s gross_estate shall include the value of all property with respect to any interest therein that has been transferred by the decedent by trust or otherwise in which the decedent has retained for life the possession or enjoyment of or right to the income from the property or the right to designate the person who shall possess or enjoy the property or income therefrom sec_2036 is applicable only with regard to an interest in property that has been plr-132982-01 transferred by the decedent transfers by others which create rights in the decedent do not invoke the provisions of this section in this case as discussed above the court order directs wife as trustee of the living_trust to fund the family_trust and the marital trust in accordance with the terms of the living_trust as noted above as directed by the terms of living_trust the property which wife proposes to transfer to family_trust is the property of husband held by the living_trust the family_trust will be funded based on the value of the assets as reported on form_706 using assets that are fairly representative of the appreciation and depreciation of the entire fund between the date of death and the date of funding we conclude that the assets transferred to the family_trust will not be includible in wife’s gross_estate under sec_2036 ruling sec_2056 provides that except as limited by sec_2056 the value of a taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 denies a marital_deduction for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination the interest passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property qtip for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2056 the spouse has a qualifying_income_interest_for_life if the spouse is entitled to all the income from the property payable at least annually and no person has the power to appoint any part of the property other than the surviving_spouse sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 this election once made is irrevocable sec_2044 provides that the value of the gross_estate shall include the value of any property with respect to which the decedent had a qualifying_income_interest_for_life and a deduction under sec_2056 was previously allowed plr-132982-01 in this case the estate claimed a marital_deduction for the entire living_trust on schedule m of form_706 filed for husband’s estate that portion of the living_trust assets passing to the marital trust representing husband’s property qualifies for the marital_deduction under sec_2056 life_estate coupled with a general_power_of_appointment regarding the portion of the living_trust allocable to the family_trust the estate by claiming a marital_deduction for these assets on schedule m purported to make a qtip_election with respect to these assets however as stated above under the terms of the family_trust income is payable to wife at the discretion of one trustee accordingly wife was not entitled_for_life to all the income from the trust and therefore did not receive a qualifying_income_interest_for_life in the family_trust under sec_2056 accordingly the family_trust is not qualified_terminable_interest_property under the facts presented in this case the family_trust will not be includible in the gross_estate of wife under sec_2044 compare 109_tc_290 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the associate chief_counsel passthroughs and special industries
